Citation Nr: 0915153	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed fatigue, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed memory 
loss, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed 
cardiovascular disorder, to include as secondary to 
posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for claimed cervical 
spine condition.   

5.  Entitlement to service connection for claimed lumbar 
spine condition.   

6.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected fibromyalgia.  

7.  Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
April to August 1967 with subsequent service in the Army 
National Guard until May 1973.  He then served with Air Force 
Reserve from March 1981 to November 1984 and performed active 
service with the United States Air Force from July 1987 to 
July 2000.  His decorations include the Southwest Asia 
Service Medal with 2 devices.  His DD form 214 reflects an 
active service total of 13 years and 19 days, total prior 
active service of 10 months and 23 days, and total prior 
inactive service or 11 years and 15 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Veteran is also shown to be claiming a total rating based 
on individual unemployability due to service-connected 
disability.  In light of the favorable action taken 
hereinbelow, this matter is referred to the RO for timely and 
appropriate action.  

The issues of service connection for a cervical spine 
condition and a lumbar spine condition; an increased, initial 
rating in excess of 10 percent for the service-connected 
fibromyalgia; and an effective date earlier than 
March 1, 2002, for the grant of service connection for 
fibromyalgia, are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The currently demonstrated memory loss is shown to be a 
manifestation of his service-connected PTSD, rather than due 
to an undiagnosed illness.   

2.  The Veteran is shown to have undergone coronary 
angioplasty less than two years after completing an extended 
period of active service that included duty in the Persian 
Gulf.  

3.  The currently demonstrated coronary artery disease is 
shown as likely as not to have had its clinical onset during 
active service.   


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
memory loss due to an undiagnosed illness that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by postoperative coronary artery 
disease is due to disease or injury that was incurred in 
active service.  §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et. seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examinations have 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of November 2003, March 2006, 
and May 2008, provided pertinent notice and development 
information.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Service connection for heart disease

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., cardiovascular disease) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  

In March 2002, less than two years after completing his 
extensive period of active service, the Veteran is shown to 
have suffered a myocardial infarction and then to have 
undergone a 4-stent angioplasty.  

A careful review of the service treatment record shows that 
the Veteran was treated for elevated cholesterol beginning in 
1990.  He was identified at that time as a high risk for CAD.  

In this case, there are conflicting opinion regarding the 
onset and likely etiology of the diagnosed CAD.  Thus, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence, which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection or acceptance of any material evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A private physician, in an October 2003 statement, reviewed 
the Veteran's medical history.  This physician commented that 
hyperlipidemia was diagnosed during service and indicated 
that the Veteran might have had CAD.  He noted that CAD might 
have been progressive for many years resulting in chest pain.  

A VA examiner in April 2004 concluded that the CAD was 
unrelated to any inservice event, injury or disease.  It was 
noted that his primary risk factors for CAD were those of 
being a 45 year old male and his heredity.  Further, the 
controllable risk factors were noted to be obesity, lack of 
exercise, diabetes mellitus and excess alcohol consumption.  

A VA examiner in January 2008, addressed the treating 
cardiologist's statements regarding the various risk factors 
for CAD.  This physician noted that the Veteran's 
cardiovascular disease was related to factors such as his 
family history, prior smoking and hyperlipidemia.  

In this case, the VA examiners have correctly noted the 
various risks factors that have been associated with the 
development of CAD in this case, but the evidence as a whole 
does not serve to identify on the likely date of the onset of 
the Veteran's coronary artery disease.  However, the 
statement from the private treating physician did note the 
progressive nature of developing CAD, and he opined that the 
CAD might have had its onset in service.  

The treatment records from the period of hospitalization in 
March 2002 show that the Veteran suffered a myocardial 
infarction.  Significantly, cardiac studies showed total 
occlusion of the right coronary artery and high grade disease 
in the left circumflex system that required the performance 
of a percutaneous transluminal coronary angioplasty and stent 
deployment.  

While the Veteran was noted to have had no prior history of 
heart disease, it is clear from the record that the changes 
demonstrated while hospitalized were consistent with far-
advanced and potentially life threatening coronary artery 
disease.  

Thus, the record in substance is supportive of the private 
medical opinion in showing that the extensive coronary artery 
disease demonstrated shortly after service as likely as not 
had its onset during the Veteran's lengthy period of active 
service of over 13 years.  

In light of the treating physician's opinion, the inservice 
history of elevated cholesterol, and the showing of 
significant coronary artery disease shortly after service, 
the Board finds that the evidence is at least in equipoise.  
In resolving all reasonable doubt in the Veteran's favor, 
service connection for CAD is warranted.  


Service connection for memory loss claimed as due to an 
undiagnosed illness 
as a result of Persian Gulf War service

The Veteran asserts that he has an undiagnosed illness that 
is manifested by memory loss due to his active service in the 
Persian Gulf War.  

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  

Its implementing regulation, 38 C.F.R. § 3.317, provides that 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms including, but 
not limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders; provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

The Veteran is shown to have served in Southwest Asia and has 
reported having various symptoms due to undiagnosed illness.  

In regard to memory loss, the Board notes that this 
particular sign or manifestation is shown to be due to an 
identified, rather than an "undiagnosed" cause.  

The examination records reflect that a VA physician in 
December 2007 identified the Veteran's memory loss, as being 
a manifestation of THE service-connected PTSD.  

Therefore, on this record, the claim of service connection 
for memory loss on the basis of being due to an undiagnosed 
illness must be denied.  

In addition to presumptive provisions, service connection may 
be established by satisfactory proof of direct service 
connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
and Brock v. Brown, 10 Vet. App. 155, 160 (1998).  

The Veteran has undergone extensive evaluations by both 
private and VA psychologists and an organic basis for the 
memory loss has not been identified.  There were no cognitive 
defects found when the Veteran underwent private diagnostic 
testing in July and August 2001.  

In fact, the competent evidence shows that the Veteran's 
memory loss has been identified a being the result of the 
service-connected PTSD.  

As such, the claim of service connection on a direct basis 
must be denied.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

Accordingly, the Board finds that the evidence preponderates 
against the claim of service connection for a condition 
manifested by memory loss.  


ORDER

Service connection for CAD is granted.  

Service connection for a disability manifested by memory loss 
to include as due to an undiagnosed illness is denied.  


REMAND

The Veteran contends that he should be granted service 
connection for chronic fatigue, as well as conditions 
involving the cervical and lumbar segments of the spine.  

The treatment records show that he received medical care 
(including physical therapy) for low back pain during 
service.  Current records show diagnoses of degenerative 
disease of the lumbar spine.  

Further, the service treatment record includes a November 
1995 radiology report which noted degenerative disease 
involving the cervical spine.  The current VA examination 
reports indicate that there is no identifiable disease of the 
cervical spine.  

In regard to the claimed fatigue, the record contains private 
and VA records showing that the medication regimes for his 
psychiatric and heart disorders have been adjusted in 
response to his complaints of fatigue.  

Furthermore, a VA examiner in December 2000 indicated that he 
did not fulfill the criteria for a diagnosis of chronic 
fatigue syndrome (CFS).  However, a VA psychologist in 
December 2007 noted sleep deprivation secondary to his 
disabilities, and included CFS in the Axis III diagnosis.  

In September 2005, the Veteran's noted his disagreement, in 
pertinent part, with the disability evaluation assigned to 
his fibromyalgia, as well as the effective date assigned for 
the grant of service connection for this disability.  

The RO has not issued a statement of the case (SOC) 
concerning these issues.  An unprocessed notice of 
disagreement (NOD) should be remanded, not referred, to the 
RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should provide appropriate 
notice concerning his claims for higher 
ratings.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  Then the RO  should take appropriate 
steps to contact the Veteran and request 
that he identify all VA and non-VA health 
care providers, not already associated 
with the Veteran's claims file, that have 
treated him for the claimed fatigue, 
cervical spine condition, and lumbar 
spine condition.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  

3.  The RO should schedule the Veteran 
for VA examinations to determine the 
nature and likely etiology of the claimed 
fatigue, lumbar spine condition and 
cervical spine condition.  The claims 
folder should be made available to the 
examiners for review in conjunction with 
the examinations, and the examiners 
should acknowledge such review in the 
examination reports.  

In regard to the claimed orthopedic 
conditions, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any 
currently diagnosed cervical spine or 
lumbar spine disability had its clinical 
onset during the Veteran's recently 
completed active duty or another period 
of service.  

In regard to the claimed fatigue, the 
etiology of the Veteran's complaints of 
fatigue should be determined, if 
possible.  Specifically, the examiner 
should state whether the reported 
manifestations fit the criteria for CFS, 
or whether it is a sign of an undiagnosed 
illness, or whether it is related to any 
of his disabilities including the use of 
medication in treatment thereof.  

If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiners should provide a 
rationale for all opinions expressed.  

3.  The RO should issue a SOC with 
respect to the initial disability rating 
assigned to the service connected 
fibromyalgia and whether an earlier 
effective date is warranted for the grant 
of service connection for fibromyalgia.  
The Veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this claim to 
the Board.  38 C.F.R. § 20.302(b).  Then, 
only if the appeals are timely perfected, 
these issues are to be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

4.  Following completion of all indicated 
development, the RO should again review 
the remaining claim in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


